Order granting in part motion of defendants-respondents for a bill of particulars, and denying the cross-motion of plaintiff for an examination before trial, for an inspection and discovery, and to make more definite certain defenses, and to strike out the third defense, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Verified bill of particulars to be served within fifteen days after service of order with notice of entry. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.